     Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 1 of 16 Page ID #:1



 1    Andrea M. Tytell, Esq., SBN: 166835
      Gillian R. Damis, Esq., SBN: 333459
 2    LAW OFFICES OF ANDREA M. TYTELL
      1333 S. Pacific Coast Highway, Suite 204
 3    Redondo Beach, California 90277
      Telephone: (310) 416-9710
 4    E-mail: lawher@msn.com

      Attorney for Plaintiff, E.F., by and through her
 6    Guardian ad Litem, Lucas Fiamengo
 7
 8                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 9
10
       STUDENT E.F. by and through her Guardian          CASE NO: 2:21-CV-04694
11     ad Litem, LUCAS FIAMENGO,
                                                         PLAINTIFF'S COMPLAINT FOR
12                           Plaintiffs,                 REVIEW DE NOVO OF SPECIAL
                                                         EDUCATION DUE PROCESS
13            vs.                                        HEARING DECISION ISSUED BY
                                                         THE OFFICE OF
14     PALOS VERDES PENINSULA UNIFIED                    ADMINISTRATIVE HEARINGS
       SCHOOL DISTRICT,                                  ON MARCH 11, 2021
15
                            Defendants.                  DEMAND FOR JURY TRIAL
16
17
18
19                                         INTRODUCTION
20          1. Plaintiff, E.F. ("Student") by and through her Guardian ad Litem, Lucas Fiamengo
21 hereby requests Review De Novo of a special education, administrative hearing decision issued
22 by the Office of Administrative Hearings against Defendant Palos Verdes Peninsula Unified
23 School District ("District","PVPUSD" or" Defendants").
24          2. This Review De Novo seeks an order (1) reversing the decision of the California
25 Office of Administrative Hearings, ("OAH") dated March 11, 2021, in Case Number
26 2020070598. A copy of the OAH Decision is attached hereto as Exhibit A and incorporated
27 herein by this reference. Secondly, Plaintiffs are asking this Court to grant appropriate relief
28 under the Individuals with Disabilities Education Act (20 U.S.C. §§1415 et seq.) ("IDEA"), the


     COMPLAINT FOR REVIEW DE NOVO OF SPECIAL EDUCATION ADMINISTRATIVE HEARING DECISION,
                              VIOLATION OF ADA AND SECTION 504
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 2 of 16 Page ID #:2
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 3 of 16 Page ID #:3
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 4 of 16 Page ID #:4
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 5 of 16 Page ID #:5
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 6 of 16 Page ID #:6
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 7 of 16 Page ID #:7
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 8 of 16 Page ID #:8
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 9 of 16 Page ID #:9
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 10 of 16 Page ID #:10
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 11 of 16 Page ID #:11
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 12 of 16 Page ID #:12
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 13 of 16 Page ID #:13
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 14 of 16 Page ID #:14
Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 15 of 16 Page ID #:15
     Case 2:21-cv-04694-ODW-ADS Document 1 Filed 06/08/21 Page 16 of 16 Page ID #:16



 I an appropriate eligibility, program and placement, and the failure of the District to follow its
 2 own policies.
 3          67. As a direct result of her failure to consider the totality of the evidence presented and
 4 to weigh the equities, the ALJ did not, and could not, offer any legal authority to support her
 5 decision not to reimburse Parents for the placement of E.F. and did not, could not, identify
 6 what legal alternatives existed for Parents at the start of the school year since no appropriate
 7 educational placement had been identified or offered.
 8          68. The ALJ' s (A) failure to consider the totality of the evidence presented and to weigh
 9 the equitable considerations in this matter, and (B) failure to offer any legal authority to
10 support her decision not to reimburse Parents, directly resulted in an abuse of discretion and
11 requires reversal by this Court.
12                                     PRAYER FOR RELIEF
13          WHEREFORE, PLAINTIFFS PRAY FOR THE FOLLOWING RELIEF:
14          1. This Court enter an Order requiring the administrative record, including Exhibits,
15 Transcripts, Briefs, Pleadings and the ALJ' s Decision, to be lodged with this Court;
16          2. Plaintiffs' be permitted to augment the record if deemed appropriate and assistive
17 to this Court;
18          3. The decision of the ALJ rendered on March 11, 2021 be reversed in totality;
19          4. Reimbursement to Plaintiffs for their well documented, educationally necessary
20 expenses, according to proof at the time of hearing;
21          5. Compensatory education for E.F. in the form of tutoring and/or educational therapy
22 in an amount according to proof at the time of hearing;
23          6. Attorneys fees according to proof;
24          7. Any other and such relief as this Court deems just and appropriate.
25 Dated: June 8, 2021                                          pectfully submitted,
26
27
28

                                                     16
      COMPLAINT FOR REVIEW DE NOVO OF SPECIAL EDUCATION ADMINISTRATIVE HEARING DECISION,
                               VIOLATION OF ADA AND SECTION 504
